Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Applicant’s Remarks filed 12/21/2020 have been considered by the Examiner.
Claim 24 is amended. No claims are canceled or newly added. Claims 24 and 26-34 are pending in the present application and an action on the merits follows.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 24 and 26-34 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.  
Independent claim 24 describes the abstract idea of storing, receiving, and sending identifiers to receive a first and second list, as well as a selection of either list, in order to monitor physiological measurements of a patient. Specifically, claim 24 recites:
“store a device identifier for the device, the device identifier uniquely identifying the device; 
receive a clinician identifier that uniquely identifies a clinician; 
send the device identifier and the clinician identifier to a server computer; 
receive a first list of patients known to be located at a location of the device based upon the device identifier; 
receive a second list of patients assigned to the clinician associated with the clinician identifier; 
receive a selection of the first list of patients known to be located at the location of the device or the second list of patients assigned to the clinician; 
process a selection of a patient displayed on the first or second lists of patients; 
capture a physiological measurement associated with the patient; 
automatically associate the physiological measurement with a patient identifier of the patient to create a patient physiological measurement record; 
upon receipt of the selection of the plurality of the patient physiological measurement records and the send button on the review screen, send data associated with the plurality of patient physiological measurement records including the patient physiological measurement record to the server computer, the data including the patient identifier for each of the patient physiological measurement records; 
automatically delete the data associated with the plurality of patient physiological measurement records after transmission of the data to the server computer.”

Step 2A Prong One
	The steps of storing, receiving, sending, processing, capturing, associating, and deleting describe actions and concepts that can be, under broadest reasonable interpretation, managing personal behavior or relationships or interactions between people (including social activities, teaching and following rules or instructions). Although the claims contain additional elements outside the scope of the abstract idea, the claims amount to a person or persons following a set of instructions or rules to store, send, receive, and process information, capture measurements, associate measurements with a patient, and delete data. Also see Applicant Spec P 1 describing using equipment to measure patient data as human activity. Therefore, the recited limitations cover a process that, under its broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.	

Step 2A Prong Two
This judicial exception is not integrated into a practical application. In particular, claim 24 recites additional elements:  
“A physiological monitor device comprising:
a central processing unit (CPU) that is configured to control operation of the device;
a display screen; and
a set of one or more computer readable data storage media storing software instructions that, when executed by the CPU, cause the device to:
upon selection of a patients tab and a list tab for the first list of patients, display on the display screen of the device the first list of patients known to be located at the location of the device; and 
upon selection of a patients tab and a list tab for the second list of patients, display on the display screen of the device the second list of patients assigned to the clinician
generate a review screen upon selection of a review tab, the review screen displaying patient physiological measurement records taken for a plurality of patients, including the patient physiological measurement record;  
receive a selection of a plurality of the patient physiological measurement records on the review screen, including the patient physiological measurement record, 
receive a selection of a send button on the review screen;”
The limitations relating to displaying, generating, and receiving, however, simply introduce insignificant extra-solution activity (i.e. pre-solution and/or post-solution activities such as mere data gathering, selecting a particular data source or type of data to be manipulated, outputting resulting data, etc.) to the claim language. Specifically, the displaying and generating limitations recite outputting data, while the receiving limitation recites mere data gathering.  Additionally, the device, CPU, storage media, and display screen are recited at a high level of generality (i.e., as a generic computer elements performing a generic computer functions of collecting, analyzing, and transmitting data) [Spec P 117-121] such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are therefore directed to an abstract idea.

Step 2B
               The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Data output and receipt have been recognized by the courts as well-understood, routine, and conventional functions when claimed as insignificant extra-solution activity. See MPEP 2106.05(d)(II). As discussed above with respect to the lack of integration into a practical application, the device, CPU, storage media, and display are recited at a high level of generality. Generic computer components recited as performing generic computer functions that are well-understood, routine, and conventional activities amount to no more than implementing the abstract idea with a computerized system. See Parker v Flook, 437 U.S. at 594; Bancorp Services v Sun Life, 687 F.3d at 1278; Alice Corp, 134 S. Ct. at 2359-2360; Benson, 409 U.S. at 65-67; Ultramercial, 772 F.3d at 716-717. Implementation of well-understood, routine, and conventional functions with a computerized system does not amount to an inventive concept.   
	Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and thus, no indication that the claims include inventive concepts. 
	
Dependent claims 26-27, 31, and 33 further describe the abstract idea of parent claim 1, while also reciting new additional elements. The additional elements and corresponding claims are as follows:
Claim 26 recites “… display on the display screen a home screen including ongoing physiological measurement readings, a patient identifier, a patient name, and a location identifier”
Claim 27 recites “… display on the display screen the plurality of patient physiological measurement records for the patients known to be located at the location, each patient physiological measurement record including physiological data for one or more physiological parameters measured for the patient at a date and time indicated in the patient physiological measurement record.”
Claim 31 recites “… display an advanced settings screen for configuring…”
Claim 33 recites “… display information that is not blacked out…”
The above claims merely recite displaying (outputting) data. These elements simply introduce insignificant extra-solution activity, and have been recognized by the courts as well-understood, routine, and conventional functions. See MPEP 2106.05(d)(II). Thus, they do not integrate the judicial exception into practical application, nor do they provide “significantly more.”
Dependent claims 28-30, 32, and 34 do not add “significantly more” to the eligibility of each corresponding parent claim and simply recite a more complex abstraction executed on a generic computer using well-understood, routine, and conventional activity.  Even when considered as an ordered combination, these dependent claims do not add significantly more than when considered individually, and therefore, the analysis above applies for claims 28-30 and 32 as well.  	
	Accordingly, claims 24 and 26-34 are directed to an abstract idea without significantly more. Therefore claims 24 and 26-34 are rejected under 35 U.S.C. § 101.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in 

Claims 24, 26-27, 29, and 32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cannon (U.S. Patent Application Publication No. 20100287006) in view of Aspel (U.S. Patent Application Publication No. 20080154099), Simmon (U.S. Patent No. 5867688), and Eaton (U.S. Patent Application Publication No. 20110106561).
Regarding claim 24, Cannon teaches a physiological monitor device comprising: 
a central processing unit (CPU) that is configured to control operation of the device [P 51-52] (Cannon teaches a control server comprising a processing unit for implementing the disclosed methods); 
a display screen [P 147] (Cannon teaches a display screen); and 
a set of one or more computer readable data storage media storing software instructions that, when executed by the CPU, cause the device to [P 51-52] (Cannon teaches computer storage media storing instructions executed by processing unit): 
store a device identifier for the device, the device identifier uniquely identifying the device [P 90, 116] (Cannon teaches storing identification information relating to devices); 
receive a clinician identifier that uniquely identifies a clinician [P 136] (Cannon teaches receiving a clinician identification); 
send the device identifier and the clinician identifier to a server computer [P 56-58, 124, Fig. 2] (Cannon teaches the server/bus aiding in the communication of requests and data for performing the disclosed tasks); 
receive a first list of patients known to be located at a location [P 141-142] (Cannon teaches receiving a list of patients within a location, which is being interpreted as a first list)
receive a second list of patients assigned to the clinician associated with the clinician identifier [P 73, 145] (Cannon teaches receiving a list of patients associated with the clinician, which is being interpreted as a second list); 
capture a physiological measurement associated with the patient [P 43-44, 137] (Cannon teaches capturing data feeds for medical devices associated with patients); 
automatically associate the physiological measurement with a patient identifier of the patient to create a patient physiological measurement record [P 115-116] (Cannon teaches associating patients with medical devices and storing the medical device data in accordance with the associations; Examiner interprets recording patient physiological measurement and storing via the association as creating a patient measurement record); 
Cannon may not explicitly teach:
generate a review screen upon selection of a review tab, the review screen displaying patient physiological measurement records taken for a plurality of patients, including the patient physiological measurement record;  
receive a selection of a plurality of the patient physiological measurement records on the review screen, including the patient physiological measurement record, 
automatically delete the data associated with the plurality of patient physiological measurement records after transmission of the data to the server computer.
However, Aspel teaches:
generate a review screen upon selection of a review tab, the review screen displaying patient physiological measurement records taken for a plurality of patients, including the patient physiological measurement record [P 162-163, Fig. 19] (Aspel teaches a generating a report page, which is interpreted as a review screen, upon user selection of an “all alerts” tab, which is interpreted as a review tab; the ;  
receive a selection of a plurality of the patient physiological measurement records on the review screen, including the patient physiological measurement record [P 162-163, Fig. 19] (Aspel teaches selectable tick boxes next to each patient record, the selection of which is interpreted as receiving a selection of patient records), 
automatically delete the data associated with the plurality of patient physiological measurement records after transmission of the data to the server computer [P 96, 103] (Aspel teaches automatically deleting device readings once acknowledgement of data transmission is received).
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the Health monitoring system and method as taught by Aspel with the Clinician device association taught by Canon with the motivation of providing user review screens thereby improving user understanding of data and deleting data once successfully transmitted thereby freeing storage space within the device.
Cannon and Aspel may not explicitly teach:
receive a selection of a send button on the review screen; 
upon receipt of the selection of the plurality of the patient physiological measurement records and the send button on the review screen, send data associated with the plurality of patient physiological measurement records including the patient physiological measurement record to the server computer, 
However, Simmon teaches:
receive a selection of a send button on the review screen [Col 6 L 58-64] (Simmon teaches receiving a selection of a transmit information button 70, which is interpreted as a send button); 
upon receipt of the selection of the plurality of the patient physiological measurement records and the send button on the review screen, send data associated with the plurality of patient physiological measurement records including the patient physiological measurement record to the server computer [Col 6 L 58-64, Col 10 L 54-65] (Simmons teaches that in response to a selection of a patient record and the transmit information button, the record is transmitting to a communications server), 
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the Data acquisition and retrieval system with wireless handheld user interface as taught by Simmon with the device taught by Cannon and Aspel with the motivation of improving efficiency and increasing accuracy of shared information [Simmon, Col 1 L 11-24, Col 2 L 19-23].
Cannon, Aspel, and Simmon may not explicitly teach:
of the device based upon the device identifier  (in the receive a first list limitation); 
receive a selection of the first list of patients known to be located at the location of the device or the second list of patients assigned to the clinician; 
upon selection of a patients tab and a list tab for the first list of patients, display on the display screen of the device the first list of patients known to be located at the location of the device; 
upon selection of a patients tab and a list tab for the second list of patients, display on the display screen of the device the second list of patients assigned to the clinician; 
process a selection of a patient displayed on the first or second lists of patients; 
the data including the patient identifier for each of the patient physiological measurement records; and 
However, Eaton teaches:
of the device based upon the device identifier  (in the receive a first list limitation) [P 32-33] (Eaton teaches using identifiers to locate devices, which corresponds to the list of patients in a location taught by Cannon above); 
receive a selection of the first list of patients known to be located at the location of the device or the second list of patients assigned to the clinician [Fig. 5, P 65-68] (Eaton teaches receiving selection on a user interface 500 with list area 540, the list area comprising selectable tabs; the patient list tab corresponds to the first list taught by Cannon, as it organizes patients by location, and the provider list tab corresponds to Cannon’s second list, as it includes a list of all patient assigned to a clinician as described in P 67); 
upon selection of a patients tab and a list tab for the first list of patients, display on the display screen of the device the first list of patients known to be located at the location of the device [P 66] (Eaton teaches that the patient list 541 may be selected and in response display on the GUI a list of patients associated with a location); 
upon selection a patients tab and a list tab for of the second list of patients, display on the display screen of the device the second list of patients assigned to the clinician [P 67] (Eaton teaches that the provider list 542 may be selected and in response display a list of patients assigned to that clinician); 
process a selection of a patient displayed on the first or second lists of patients [P 69] (Eaton teaches that patients may be selected via the GUI to display a summary); 
the data including the patient identifier for each of the patient physiological measurement records [P 31] (Eaton teaches sending data including patient identifiers); and 
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the location-based management of healthcare environments as taught by Eaton with the device taught by Cannon, Aspel, and Simmon with the motivation of providing user-friendly monitoring of patient, clinicians, and devices thereby increasing awareness of facilities and patient condition as well as improving efficiency of responses to healthcare situations [Eaton, abstract].
Examiner notes that “to create a patient physiological measurement record” is an intended use of the created association that does not materially distinguish the claimed invention over the prior art. 
Regarding claim 26, Cannon, Aspel, Simmon, and Eaton teach the device of claim 24, wherein the software instructions, when executed by the CPU, further cause the device to 
display on the display screen a home screen including ongoing physiological measurement readings, a patient identifier, a patient name, and a location identifier [Fig. 6, 41-42] (Eaton teaches a GUI screen in Fig. 6, which is being interpreted as a home screen, comprising patient name, location, and physiological measurement readings such as those displayed under the “Respiratory” section of the GUI; Eaton also teaches in P 41-42 that these readings may be real-time, and thus are interpreted as ongoing). 
Obviousness for combining the teachings of Cannon, Aspel, Simmon, and Eaton is discussed above for claim 24 and is incorporated herein. 
Regarding claim 27, Cannon, Aspel, Simmon, and Eaton teach the device of claim 24, wherein the software instructions, when executed by the CPU, further cause the device to 
display on the display screen the plurality of patient physiological measurement records for the patients known to be located at the location, each patient physiological measurement record including physiological data for one or more physiological parameters measured for the patient at a date and time indicated in the patient physiological measurement record [Fig. 6, P 69] (Eaton teaches patient summary screens that include patient records, such as lab results with time and date collected as seen in Fig. 6 under the “chemistry” portion of the GUI). 
Obviousness for combining the teachings of Cannon, Aspel, Simmon, and Eaton is discussed above for claim 24 and is incorporated herein. 
Regarding claim 29, Cannon, Aspel, Simmon, and Eaton teach the device of claim 24, wherein at least one of the patients in the first list of patients is displayed using a name [Fig. 5] (Eaton teaches that the first patient list comprises patient names). 
Cannon, Aspel, Simmon, and Eaton may not explicitly teach an abbreviated name as claimed by Applicant.
However, the limitation claims an abbreviated name that constitute nonfunctional descriptive information that is/are not functionally involved in the recited system. The function described by the system would be performed the same regardless of whether the full name was substituted with nothing. Because the Cannon, Aspel, Simmon, and Eaton teaches a patient names, substituting the abbreviated names for the names of the prior art would be an obvious substitution of one known element for another, producing predictable results. Therefore would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to have substituted the names of the prior art with abbreviated names because the results would have been predictable. MPEP 2112.01, Section III (see also In re Ngai, Ex Parte Breslow).
Regarding claim 32, Cannon, Aspel, Simmon, and Eaton  teach the device of claim 24, wherein the server computer is an electronic medical records system configured to store, retrieve, and manipulate electronic medical records [P 41, 69, 129] (Cannon teaches the server utilized in communicating data, including data associated with electronic medical record systems).  

Claim 28 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cannon (U.S. Patent Application Publication No. 20100287006), Aspel (U.S. Patent Application Publication No. 20080154099), Simmon (U.S. Patent No. 5867688), and Eaton (U.S. Patent Application Publication No. 20110106561) as applied to claim 24 above, and further in view of Moriyama (U.S. Patent Application Publication No. 20040086164).
Regarding claim 28, Cannon, Aspel, Simmon, and Eaton teach the device of claim 27, wherein the software instructions, when executed by the CPU, further cause the device to:
process a selection of one or more patient physiological measurement records [P 69] (Eaton teaches that patients may be selected via the GUI to display a summary); 
send the one or more patient physiological measurement records to the server computer [P 115-116, 124-125] (Cannon also teaches that the server is responsible for receiving the medical device data prior to storage); 
receive an acknowledgment from the server computer that the one or more patient physiological measurement records were received at the server computer [P 96] (Aspel teaches receiving acknowledgement that data was successfully transmitted to a server); and
Obviousness for combining the teachings of Cannon, Aspel, Simmon, and Eaton  is discussed above for claim 24 and is incorporated herein. 
Cannon, Aspel, Simmon, and Eaton may not explicitly teach:
after receiving the acknowledgment from the server computer, display an acknowledgment symbol on the device for each physiological measurement record sent to the server computer. 
However, Moriyama teaches:
after receiving the acknowledgment from the server computer, display an acknowledgment symbol on the device for each physiological measurement record sent to the server computer [P 91, 170, Fig. 13A-C] (Moriyama teaches displaying transmitting and receiving status, including symbol indicating that data was transmitted). 
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the Medical image radiographing system, method for displaying radiographing order information, portable terminal, display control method and program as taught by Moriyama with the .

Claims 30 and 33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cannon (U.S. Patent Application Publication No. 20100287006), Aspel (U.S. Patent Application Publication No. 20080154099), Simmon (U.S. Patent No. 5867688), and Eaton (U.S. Patent Application Publication No. 20110106561) as applied to claim 24 above, and further in view of Thuerk (U.S. Patent Application Publication No. 20050071188).
Regarding claim 30, Cannon, Aspel, Simmon, and Eaton may not explicitly teach the device of claim 24, wherein the software instructions, when executed by the CPU, further cause the device to 
blackout at least a portion of the display screen after a time interval, the time interval being entered into the device by a user.
However, Thuerk teaches the device of claim 24, wherein the software instructions, when executed by the CPU, further cause the device to 
blackout at least a portion of the display screen after a time interval, the time interval being entered into the device by a user [P 21] (Thuerk teaches concealing a portion of confidential information being displayed after a specified time period).
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the Secured medical sign-in as taught by Thuerk with the device taught by Cannon, Aspel, Simmon, and Eaton with the motivation of blocking users from viewing confidential medical information after a certain amount of time, thereby increasing data security and patient privacy.
Regarding claim 33, Cannon, Aspel, Simmon, and Eaton  may not explicitly teach the device of claim 24, wherein the software instructions, when executed by the CPU, further cause the device, after a selected time period of inactivity expires, to: 
lock the display;
blackout portions of the display screen that display sensitive information; and 
display information that is not blacked out including active patient physiological measurements being monitored by the physiological monitor device. 
However, Thuerk teaches:
lock the display [P 21] (Thuerk teaches concealing a portion of confidential information being displayed after a specified time period, which is interpreted as locking the display based on Applicant’s Spec P 85 (i.e. “When the Lock Display Now button 1106 is pressed, the home screen 600 is blacked out in the same manner as that described for automatic display lockout”));
blackout portions of the display screen that display sensitive information [P 21] (Thuerk teaches concealing a portion of confidential information being displayed after a specified time period); and 
display information that is not blacked out including active patient physiological measurements being monitored by the physiological monitor device [P 21] (Thuerk teaches concealing only a portion of the patient information, and thus teaches displaying information not blacked out, which is interpreted as corresponding to the patient measurements (or data feeds) taught above). 
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the Secured medical sign-in as taught by Thuerk with the device taught by Cannon, Aspel, Simmon, and Eaton with the motivation of blocking users from viewing confidential medical information after a certain amount of time, thereby increasing data security and patient privacy.

Claim 31 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cannon (U.S. Patent Application Publication No. 20100287006), Aspel (U.S. Patent Application Publication No. 20080154099), Simmon (U.S. Patent No. 5867688), and Eaton (U.S. Patent Application Publication No.  as applied to claim 24 above, and further in view of Mensinger (U.S. Patent Application Publication No. 20090240193).
Regarding claim 31, Cannon, Aspel, Simmon, and Eaton teach:
automatically delete the patient physiological measurement records after a successful send to the server computer [P 96, 103] (Aspel teaches deleting device readings once acknowledgement of data transmission is received).  
Cannon, Aspel, Simmon, and Eaton may not explicitly teach the device of claim 24, 
wherein the software instructions, when executed by the CPU, further cause the device to display an advanced settings screen for configuring the physiological monitor device to
However, Mensinger teaches the device of claim 24, 
wherein the software instructions, when executed by the CPU, further cause the device to display an advanced settings screen for configuring the physiological monitor device to [Fig. 13, P 193-194] (Mensinger teaches an interface for data transmission settings of a monitor device, which is interpreted as an advanced settings screen)
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the Systems and methods for customizing delivery of sensor data as taught by Mensinger with the device taught by Cannon, Aspel, Simmon, and Eaton with the motivation of providing a user interface for adjusting data transmission parameters thereby improving user-friendliness and intuitiveness of monitoring devices and related data transmission.

Claim 34 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cannon (U.S. Patent Application Publication No. 20100287006), Aspel (U.S. Patent Application Publication No. 20080154099), Simmon (U.S. Patent No. 5867688), and Eaton (U.S. Patent Application Publication No.  as applied to claim 24 above, and further in view of Weiner (U.S. Patent Application Publication No. 20060030759).
Regarding claim 34, Cannon, Aspel, Simmon, and Eaton may not explicitly teach the device of claim 24, wherein the software instructions, when executed by the CPU, further cause the device to provide forced review of unconfirmed patient physiological measurement records before the unconfirmed patient physiological measurement records are sent.
However, Weiner teaches the device of claim 24, wherein the software instructions, when executed by the CPU, further cause the device to provide forced review of unconfirmed patient physiological measurement records before the unconfirmed patient physiological measurement records are sent [P 119-120] (Weiner teaches prompting users to confirm patient name, identifier, and/or identifying designation, which is interpreted as confirming patient measurement records).
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the Patient monitoring system as taught by Weiner with the device taught by Cannon, Aspel, Simmon, and Eaton with the motivation of requiring user confirmation of records thereby ensuring data sent by the system is accurate.


Response to Arguments
The arguments filed 12/21/2020 have been fully considered by the Examiner. Applicant’s remarks will be addressed herein below in the order in which they appear in the response filed 12/21/2020.

35 USC 112 Remarks
1.	Regarding Applicant’s remarks addressing previous 112(a) and 112(b) rejections, in light of the present amendments these rejections have been withdrawn.

35 USC 101 Arguments
2.	Regarding Applicant’s arguments that the amendments reciting further interaction between the user and interface exclude the claims from reciting an abstract idea [Applicant Remarks Pg. 9-10], Examiner respectfully disagrees. The independent claim recite limitations that include storing, receiving, associating, and sending information, which are interpreted as managing personal behavior or relationships or interactions between people. The newly added limitation “receive a selection of a send button on the review screen” is not considered part of the abstract idea, but rather is interpreted as an additional element. The recitation of additional elements does not exclude the claims from reciting an abstract idea. 
	Regarding Applicant’s arguments that the interaction between the user and interface integrates the abstract idea into practical application [Applicant Remarks Pg. 10], Examiner respectfully disagrees. The newly added “receive a selection of a send button on the review screen,” as well as amendments to “upon selection of…. display…” limitations simply introduce insignificant extra-solution activity to the claim language. Specifically, receiving a selection of an interface element and displaying information in 
3.	Regarding Applicant’s remarks that the abstract idea is integrated into practical application because additional elements “improve[s] the functioning of the physiological monitor device because it reduces processing loads on the central processing unit” [Applicant Remarks Pg. 10], Examiner respectfully submits that Applicant’s Spec does not provide support for the recited improvements. Examiner points to MPEP 2016.05(a) which states “If it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification. That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement… An indication that the claimed invention provides an improvement can include a discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art.” Applicant’s arguments points to Spec P 55 which discusses efficient monitoring of environments. This is not the same as reducing processing loads or facilitating communication between the device and server. Thus, Examiner respectfully submits that the argued improvements are not supported in Applicant’s Spec such that one of ordinary skill in the art would recognize this invention as an improvement over existing systems and devices.
	It is for at least the reasons discussed above that the claims remain rejected under 35 USC 101. 

35 USC 103 Arguments
4. 	Remarks Applicant’s remarks regarding amendments to claim 24, Examiner respectfully submits that the claim is now rejected under 35 USC 103 over Cannon, in view of Aspel, newly referenced Simmon, and Eaton. Examiner relies on Simmon to teach amendments including the “receive a selection of a send button on the review screen” and “upon receipt of the selection of the plurality of the patient physiological measurement records and the send button on the review screen…” because Simmon teaches receiving selection of patient records and a transmit information button, and in response thereto transmitting the patient records to a server [Simmon, Col 6 L 58-64, Col 10 L 54-65]. Thus, the combination of Cannon, Aspel, Simmon, and Eaton teach the entirely of independent claim 24. 
	It is for at least the reasons discussed above that claim 24, as well as its dependent claims, remain rejected under 35 USC 103.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachel F Durnin whose telephone number is (571)272-1244.  The examiner can normally be reached on Mon-Thurs 7-4, Fri 8-12 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert W Morgan can be reached on 571-272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-





/R.F.D./Examiner, Art Unit 3626               

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626